Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2021

                                     No. 04-21-00277-CV

                        IN THE INTEREST OF M.C.L.V, A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01657
                              Kimberly Burley, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

        On September 8, 2021, we issued an opinion and order dismissing this appeal for lack of
jurisdiction because no final order of termination had been entered in the underlying case. See
TEX. R. APP. P. 42.3(a). On September 8, 2021, appellant filed a motion for rehearing, asking
this court to reinstate the appeal on our docket. However, a record containing a final order of
termination has not been filed.

       Therefore, appellant’s motion for rehearing is taken under advisement and we ORDER
appellant to cause a signed final order to be filed within ten days from the date of this order.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court